Citation Nr: 0521343	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  95-28 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a genitourinary 
disability, claimed to be manifested by a low sperm count.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from August 1959 to December 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for a genitourinary disability, 
claimed to be manifested by a low sperm count, secondary to 
Agent Orange exposure.

The Board remanded the case for additional action in August 
2004.  The case has now been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on his behalf.

2.  There is no competent evidence that the veteran currently 
has a chronic genitourinary disability, to include a low 
sperm count.  


CONCLUSION OF LAW

A chronic a genitourinary disability, claimed to be 
manifested by a low sperm count was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The law provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
38 U.S.C.A. § 5103A.  The Act is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A. 

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In this case, the VA's duties have been fulfilled.  The Board 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC) supplemental statements of the 
case (SSOCs) and letters sent to the veteran informed him of 
the information and evidence needed to substantiate the 
claim, and complied with the VA's notification requirements.  
A letter from the RO dated in August 2004 specifically 
discussed the evidence the veteran would need to submit to 
support his claim.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was not provided to the appellant before the RO decisions 
regarding his claim for benefits.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the appellant 
had to claim prejudice with specificity.  In the present 
case, the Board finds that there was no prejudice to the 
appellant.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
his claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

In Mayfield, the Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim.  See also Pelegrini II.  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  In this case the letter dated in 
August 2004 described the evidence needed to substantiate the 
claim and stated the veteran should send any treatment 
records pertinent to the claimed condition.  Therefore, the 
Board finds that the letter as a whole complied with the 
fourth element.  Thus, the Board finds that each of the four 
content requirements of a VCAA notice has been fully 
satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  The veteran has declined a 
personal hearing.  His service medical records and post-
service treatment records have been obtained, and he has been 
afforded a VA examination.  The Board has also obtained a 
medical opinion.  The Board is unaware of any additional 
relevant evidence that is available.  The veteran has not 
identified any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of his 
claim.  The Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to evaluate the 
veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
attempt to further implement the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its obligation 
to notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The evidence which is of record includes the veteran's 
service medical records which include some references to 
treatment for symptoms regarding the prostate and tenderness 
affecting a testicle; however, they do not contain any 
mention of a chronic genitourinary disorder manifested by a 
low sperm count.  The report of a medical examination 
conducted in October 1972 for the purpose of his separation 
from service shows that his genitourinary system was normal. 

The post service medical evidence contains numerous medical 
treatment records; however, none contain a diagnosis of a low 
sperm count.

The veteran was afforded a genitourinary disorder examination 
by the VA in March 2003.  The report reflects that the 
examiner reviewed the claims file as well as the veteran's 
electronic medical records.  He had a history of service in 
Vietnam.  On return from service, he fathered three sons.  
One son was born prematurely, but apparently otherwise had no 
physical abnormalities.  A second son was stillborn.  The 
veteran indicated that the third one had cerebral palsy or 
multiple sclerosis, and had one leg that was shorter than the 
other.  The veteran believed that the abnormalities were 
related to Agent Orange.  The veteran's medical history 
included benign prostatic hypertrophy, reflux disease, 
degenerative joint disease, hypertension, chronic renal 
failure, esophageal stricture, and alcohol dependency.  His 
medications included Terazosin 2 mg at bedtime, and Viagra, 
as needed.  He reported that he had some nocturnal frequency, 
but it was improved with the current medications.  He voided 
without difficulty.  He had no loss of genitalia.  On 
physical examination, he had vitiligo at the head of the 
penis, but examination was otherwise normal.  There was no 
evidence of venereal disease.  The testes were descended 
bilaterally.  The veteran stated that his wife had been 
surgically sterilized, and that was why they stopped having 
children.  The examiner noted again that the veteran was the 
father of three children, one stillborn, one born 
prematurely, and one born with some physical abnormality such 
as one leg shorter than the other.  The examiner offered the 
following comments regarding the veteran's claim:

This does not appear to be attributable to any low 
sperm count as the veteran had not difficulty 
fathering children.  It is difficult having three 
children, two of which have significant problems; 
one being stillborn, one with congenital 
abnormality.  It appears to be the opinion of this 
examiner, this is not as likely as not, that this 
is related to service.  

A blood test performed by the VA in March 2003 showed that 
the veteran's testosterone level was within normal limits.  

In a VA examination report addendum dated in January 2004, 
the examiner reviewed lab tests and reiterated the opinion 
given in the March 2003 report.  

In another examination report also dated in January 2004, a 
VA urologist reviewed the claims file, including complaints 
of testicular pain in service as well as prostatitis.  With 
respect to the claim for service connection for a low sperm 
count, the urologist noted that there is no objective 
supporting evidence in the form of serial semen analyses 
present in the case file.  He further noted that the veteran 
had fathered children and his current testosterone and 
prolactin levels were normal.  The urologist stated that 
there was no evidence in the case file that the veteran had 
sought evaluation or treatment for infertility.  He further 
stated that there was no evidence in the literature 
supporting a claim of birth defects associated with 
oligospermia.  The examiner further concluded that if the 
veteran did in fact have a low sperm count, there was no 
evidence of any disability associated with it, and no 
evidence of an inservice occurrence that was causally related 
to it.

After considering all of the evidence of record, the Board 
finds that there is no evidence that the veteran currently 
has a chronic genitourinary disability, claimed to be 
manifested by a low sperm count.  The Board notes that no 
underlying disease has been diagnosed, and no competent 
medical evidence has been presented that the veteran has a 
low sperm count.  A service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, the 
Board concludes that a chronic genitourinary disability, 
claimed to be manifested by a low sperm count was not 
incurred in or aggravated by service.


ORDER

Service connection for a genitourinary disability, claimed to 
be manifested by a low sperm count, is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


